DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose in singly or in combination  device having among other elements, a source layer provided between the lower interconnect layer and the upper interconnect layer; a plurality of stacked bodies provided between the source layer and the upper interconnect layer and each including a plurality of electrode layers stacked in a first direction, each adjacent two of the plurality of stacked bodies separated each other in a second direction crossing the first direction by a separation portion; a conductive layer provided between the source layer and a first stacked body out of the plurality of stacked bodies, the conductive layer being thicker than a thickness of one of the plurality of electrode layers in the first direction; a first conductive via piercing the first stacked body, the source layer and the conductive layer, and connecting the first upper interconnect and the first lower interconnect; and a second conductive via piercing the first stacked body, the source layer and the conductive layer, and connecting the second upper interconnect and the second lower interconnect, the second conductive via being arranged next to the first conductive via in third direction crossing the first direction and the second direction, where a part of the first stacked body interposed between the first conductive via and the second conductive via in the third direction as recited in claim 1; a source layer provided between the lower interconnect layer and the stacked body; a conductive layer provided between the source layer and the stacked body, the conductive layer being thicker than a thickness of one of the plurality of electrode layers in the first direction; a first conductive via piercing the stacked body, the source layer and the conductive layer, and connecting the first upper interconnect and the first lower interconnect, the first conductive via being surrounded by one of the plurality of electrode layers; and a second conductive via piercing the stacked body, the source layer and the conductive layer, and connecting the second upper interconnect and the second lower interconnect, the second conductive via being surrounded by one of the plurality of electrode layers, wherein a part of the stacked body interposed between the first conductive via and the second conductive via as recited in claim 13.

Masuda (2005/0001326) discloses a semiconductor device with stacked layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813